Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi; Kosuke et al. (US 20140357058 A1) in view of Takagi; Kosuke et al. (US 20170051408 A1). Takagi (US 20140357058 A1) teaches a substrate processing apparatus (Figure 1,4), comprising: a process chamber (203; Figure 1,2) in which a process is performed to a substrate, the process including forming a film containing a main element; a first nozzle (233e; Figure 1,2,4) connected to a precursor supply system (232e,i,; 241e,i;243e,i; Figure 2-”oxygen containing gas supply system”; [0062]) to supply a precursor containing the main element to the substrate in the process chamber (203; Figure 1,2); and a second nozzle (233d; Figure 1,2,4) connected to a reactant supply system (232d,h;241d,h;243d,h; Figure 2-”oxygen containing gas supply system”; [0062]) to supply a reactant to the substrate in the process chamber (203; Figure 1,2), wherein the first nozzle (233e; Figure 1,2,4) includes a first ceiling hole (233h; Figure 4-Applicant’s 251a; Figure 5B) provided at a ceiling portion of the first nozzle (233e; Figure 1,2,4) and opened upward in a vertical direction, and a plurality of first side holes (248e; Figure 4) provided at a side portion of the first nozzle (233e; Figure 1,2,4) and opened in a horizontal direction, wherein the second nozzle (233d; Figure 1,2,4) includes a second ceiling hole (233h; Figure 4-Applicant’s 251b; Figure 5B) provided at a ceiling portion of the second nozzle (233d; Figure 1,2,4) and opened upward in a vertical direction, and a plurality of second side holes (248d; Figure 4) provided at a .
Takagi (US 20140357058 A1) further teaches:
The substrate processing apparatus (Figure 1,4) of claim 1, further comprising: a controller (121; Figure 1,3; [0052]) configured to control the precursor supply system (232e,i,; 241e,i;243e,i; Figure 2-”oxygen containing gas supply system”; [0062]) and the reactant supply system (232d,h;241d,h;243d,h; Figure 2-”oxygen containing gas supply system”; [0062]) so as to perform the process including forming the film containing the main element on the substrate in the process chamber (203; Figure 1,2) by performing a cycle (Figure 5) a predetermined number of times, the cycle (Figure 5) including: supplying the precursor to the substrate via the first nozzle (233e; Figure 1,2,4); and supplying the reactant to the substrate via the second nozzle (233d; Figure 1,2,4), as claimed by claim 7. It is noted that Applicant’s claim provides no chemical identity for the claimed gas identities of “precursor” and “reactant”. The prior art “oxygen containing gas” is broad enough to read on Applicant’s “precursor” and “reactant”.
The substrate processing apparatus (Figure 1,4) of claim 1, wherein the reactant supply system (232d,h;241d,h;243d,h; Figure 2-”oxygen containing gas supply system”; [0062]) configured to supply a first reactant and a second reactant as the reactant; wherein the substrate processing apparatus (Figure 1,4) further comprises a controller (121; Figure 1,3; [0052]) configured to control the precursor supply system (232e,i,; 241e,i;243e,i; Figure 2-”oxygen containing gas supply system”; [0062]) and the reactant supply system 
The substrate processing apparatus (Figure 1,4) of claim 1, wherein the reactant supply system (232d,h;241d,h;243d,h; Figure 2-”oxygen containing gas supply system”; [0062]) is configured to supply a first reactant and a second reactant as the reactant; wherein the substrate processing apparartus further comprises a controller (121; Figure 1,3; [0052]) configured to control the precursor supply system (232e,i,; 241e,i;243e,i; Figure 2-”oxygen containing gas supply system”; [0062]) and the reactant supply system (232d,h;241d,h;243d,h; Figure 2-”oxygen containing gas supply system”; [0062]) so as to perform the process including forming the film containing the main element on the substrate in the process chamber (203; Figure 1,2) by performing a cycle (Figure 5) a predetermined number of times, the cycle (Figure 5) including: supplying the precursor to the substrate via the first nozzle (233e; Figure 1,2,4); and supplying the first reactant to the substrate via the second nozzle (233d; Figure 1,2,4) together with supplying the second reactant to the substrate via the first nozzle (233e; Figure 1,2,4), as claimed by claim 9. It 
Takagi (US 20140357058 A1) does not teach wherein an opening area of the first ceiling hole (233h; Figure 4-Applicant’s 251a; Figure 5B) is larger than an opening area of each of the plurality of first side holes (248e; Figure 4), wherein the opening area of the first ceiling hole (233h; Figure 4-Applicant’s 251a; Figure 5B) is larger than an opening area of the second ceiling hole (233h; Figure 4-Applicant’s 251b; Figure 5B) - claim 1.
Takagi (US 20140357058 A1) further does not teach:
The substrate processing apparatus (Figure 1,4) of claim 1, wherein a diameter of the first ceiling hole (233h; Figure 4-Applicant’s 251a; Figure 5B) is not less than two times and not more than eight times a diameter of each of the plurality of first side holes (248e; Figure 4), as claimed by claim 2. 
The substrate processing apparatus (Figure 1,4) of claim 1, wherein a diameter of the first ceiling hole (233h; Figure 4-Applicant’s 251a; Figure 5B) is not less than two times and not more than eight times a diameter of each of the plurality of second side holes (248d; Figure 4), as claimed by claim 4.
Takagi; Kosuke et al. (US 20170051408 A1) was discussed in the prior action. Takagi; Kosuke et al. (US 20170051408 A1) teaches:
The substrate processing apparatus (Figure 1,4) of claim 1, wherein a diameter of the first ceiling hole (ceiling hole for Figure 8C-Applicant’s 251a; Figure 5B) is not less than two times and not more than eight times a diameter of each of the plurality of first side holes FSH ≤ DFCH ≤ 8xDFSH . Takagi at [0073] teaches the corresponding range – 1.1DFSH ≤ DFCH ≤ 25DFSH 
The substrate processing apparatus (Figure 1,4) of claim 1, wherein a diameter of the first ceiling hole (ceiling hole for Figure 8C-Applicant’s 251a; Figure 5B) is not less than two times and not more than eight times a diameter of each of the plurality of second side holes (250a-d; Figure 6A), as claimed by claim 4. The claimed range is required 2xDFSH ≤ DFCH ≤ 8xDFSH . Takagi at [0073] teaches the corresponding range – 1.1DFSH ≤ DFCH ≤ 25DFSH
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Takagi (US 20140357058 A1) to optimize Takagi (US 20140357058 A1) ceiling holes and/or side holes as taught by Takagi; Kosuke et al. (US 20170051408 A1).
Motivation for Takagi (US 20140357058 A1) to optimize Takagi (US 20140357058 A1) ceiling holes and/or side holes as taught by Takagi; Kosuke et al. (US 20170051408 A1) is for at least film thickness uniformity as taught by Tagaki (US 20170051408 A1 - [0072], [0077]).
Response to Arguments
Applicant’s arguments, see pages 7-12, filed March 18, 2021, with respect to claims 1, 2, 4, 5, and 7-9 under Fujino (US 20170232457 A1) have been fully considered and are persuasive.  The rejections are withdrawn.
 Applicant’s arguments, see pages 7-12, filed March 18, 2021, with respect to the rejections of claims 1, 2, 4, and 7-9 under 102(a)(1) in view of Takagi; Kosuke et al. (US 20140357058 A1) and Takagi; Kosuke et al. (US 20170051408 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Takagi; Kosuke et al. (US 20140357058 A1) in view of Takagi; Kosuke et al. (US 20170051408 A1).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/ Primary Examiner, Art Unit 1716